PER CURIAM.
The defendant, Thomas W. James pleaded guilty to forgery, La.R.S. 14:72. He appeals this conviction.
*425A plea of guilty waives all defects prior to that plea except those jurisdictional defects which appear on the face of the pleadings and proceedings. State v. Valentine, No. 51,603 on our docket, decided November 8, 1971, 259 La. 1019, 254 So.2d 450; State v. Coats No. 51,375 on our docket, decided November 23, 1971, 260 La. 64, 255 So.2d 75. No bills of exception were reserved or perfected. On this appeal we are limited to a review of the pleadings and proceedings for discoverable error. La.C.Cr.P. art. 920(2). We find no error.
The .conviction and sentence are affirmed.